Citation Nr: 1210006	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-37 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Amarillo, Texas


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided by Northwest Texas Hospital from October 24, 2008 to October 25, 2008.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1968 to November 1968.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Amarillo, Texas.


FINDINGS OF FACT

1.  The Veteran was treated at a private hospital, Northwest Texas Hospital, from October 24, 2008 to October 25, 2008, for a nonservice-connected condition.

2.  VA payment or reimbursement for the cost of treatment rendered at Northwest Texas Hospital from October 24, 2008 to October 25, 2008, was not authorized prior to the Veteran undergoing care.

3.  The treatment received by the Veteran at Northwest Texas Hospital from October 24, 2008 to October 25, 2008 was non-emergent and the Veteran had opportunity to seek treatment at VA or other federal facilities.


CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses incurred as a result of private treatment received at Northwest Texas Hospital from October 24, 2008 to October 25, 2008 have not been met.  38 U.S.C.A. § 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA). Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the CAVC appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of 30 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 (2011) discuss the adjudication of claims for reimbursement of unauthorized medical expenses. According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

In this case, the Board notes that the development of medical evidence appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the appellant is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  The facts underlying this case do not appear to be in dispute.  Here, the only evidence necessary to decide the claim revolves around what transpired in October 2008.  This decision involves the medical records from that time period and the medical determination from the VAMC.  Thus, evidence which is necessary to decide the case is already of record and, as explained, the outcome of the case is mandated by the relevant law and regulations.  Therefore, no amount of additional evidentiary development would change the outcome of the case.  Indeed, the appellant does not assert that there is additional evidence to be obtained or that there is a request for assistance that has not been acted on.  The Board finds that the Agency of Original Jurisdiction (AOJ) has complied with the duty to assist the Veteran with the development of his claim.  

Accordingly, the Board finds that no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Analysis

Hospital records from Northwest Texas Healthcare System show that on October 5, 2008, the Veteran underwent cardiac catherization at Northwest Texas Hospital followed by percutaneous coronary intervention (PCI) of right coronary artery (RCA) on an emergent basis.  According to these records, RCA-100% stenosis was reduced to 0% after placement of 3.0 x 28 Vision, 3.0 x 28 Vision stents.  These records also show that on October 8, 2008, the Veteran underwent a permanent dual chamber pacemaker implant.  

An October 16, 2008, record from Amarillo Heart Group notes that the Veteran was to have his pacemaker followed at "VAMC (for financial reasons)."  These records further show that the Veteran made an office visit to Amarillo Heart Group Cardiologist, A. R., MD, on October 17, 2008, for suture removal.  He was assessed at that time as having acute "IWMI" status post percutaneous transluminal coronary angioplasty (PTCA); history of alcohol abuse; hypertension; AV disassociation status post permanent pacemaker implantation; right foot swelling.  It notes that the Veteran had been recommended on October 5, 2008 for staged PCI of OM2, LCX and D1, and the current treatment plan included that he be scheduled for PCI of "DI" and left circumflex artery (LCX).

A History and Physical record from Amarillo Heart Group, dated October 23, 2008, includes the Veteran's cardiac history and notes that it was recommended at that time that he Veteran undergo a PCI of the LCX.  This record further notes that the procedure's risks, benefits and alternatives of the procedure were discussed in detail with the Veteran.  He was evaluated and given a diagnosis of "PCI of the LCX at Northwest Texas Hospital Group on 10/24/08 at 1500 hours."  

Records show that the Veteran was admitted to the cardiac care unit of Northwest Texas Hospital on October 24, 2008 to undergo PTCA/Stent Placement.  Hospital records include a consent form that the Veteran signed on October 24, 2008 at 1400 hours authorizing a left and/or right heart catherization with angiogram for blockage.  There is also a percutaneous transluminal coronary intervention report by Dr. M. Moreau, M.D., dated October 24, 2008, noting that the Veteran consented to and underwent PCI of left anterior descending artery (LAD), circumflex artery (CX), on an elective basis.  Hospital records also show that the Veteran was transferred on October 25, 2008, via wheel chair to a private vehicle for departure and was stable on transfer.

In December 2008, the VAMC in Amarillo, Texas, denied the claim for payment or reimbursement of medical expenses provided by Northwest Texas Hospital from October 24, 2008 to October 25, 2008, on the basis that the criteria for payment had not been met.  More specifically, that a prudent layperson would not have reasonably viewed the planned admission as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

The Notice of Disagreement on file, filed by the reimbursement coordinator of Northwest Texas Hospital, a registered nurse, reported that the Veteran had been admitted on October 24, 2008, to undergo an intervention for left anterior descending LAD 90% stenosis, which was reduced to 0% after placement of stents, and a CX 90% stenosis reduced to 0% after placement of stents.  She went on to note that he was admitted to the cardiac care unit for monitoring and discharged the following day.  She said that after reviewing the records, " a prudent lay person would reasonably view this visit [on October 24, 2008] for intervention of 90% stenosis in two areas of his heart as needed right away, and that a delay in treatment might be hazardous to his life or health".  She reported that the Veteran had an extensive cardiac history with numerous cardiac procedures.  She also said that it appeared in one system that the Veteran had been sent by VA.  

On file is an October 2009 "To Whom It May Concern" letter from Dr. Moreau, explaining that the Veteran had been admitted to the Northwest Texas Healthcare System on October 5, 2008, with an acute myocardial infarction, non-sustained ventricular tachycardia and complete heart block.  He further noted that the Northwest Texas Healthcare System pre-certed the Veteran with VA, since he was an inpatient.  Dr. Moreau reported that the Veteran underwent a left heart catherization on October 5, 2008, with revealed the RCA was proximally occluded with thrombus; the diagonal had mid 80% long stenosis; the LCX had mid 90%; two areas of stenosis; and the ostial "OM2" had 85% stenosis with collaterals from the "OM1" to RCA, which was done by Dr. A. Ray.  He said that the recommendation was for consultation for PCI of the RCA, with staged PCI of the "OM2", LCX, and "D1".  He said the RCA stenosis was reduced from 100% to 0% after the placement of stents and a permanent pacemaker was implanted on October 8, 2008, due to ventricular tachycardia and complete heart block.  He went on to state that on an urgent basis, the Veteran went back to Northwest Texas Healthcare System on October 24, 2008, for the staged placements, and had the LAD 90% stenosis reduced to 0% after placement of three stents; and the circumflex 90% stenosis reduced to 0% after placement of two stents.  He explained that the procedure was not pre-certed because Amarillo Heart Group had been led to believe that the Veteran was selfpay.

There are two avenues for obtaining payment or reimbursement of the expenses of private medical care and are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, § 1725 authorizes reimbursement for emergency treatment for eligible veterans with non-connected conditions, and § 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and § 17.121 for eligible veterans with service-connected conditions.  

Pursuant to 38 C.F.R. § 17.126, a threshold requirement for payment or reimbursement of unauthorized medical expenses brought under 38 U.S.C.A. § 1728 is that such a claim be filed within two years of such treatment.  See 38 C.F.R. § 17.126(a) (2010).  Claims for reimbursement under 38 U.S.C.A. § 1725 must be received within 90 days of the latest of the following:  (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).  The record reflects that the appellant's claim for reimbursement was found to be received in a timely manner under either of the aforementioned standards.

Next, the Board points out that the appellant does not claim nor does the evidence show that the treatment was due to a service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or that he is rated as permanently and totally disabled, or is participating in a rehabilitation program under 38 U.S.C. Ch. 31, such that he could be considered for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (2010).  Therefore, the Board must turn to the law regarding reimbursement for emergency services for non-service-connected disorders in non-VA facilities.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.

Effective October 10, 2008, the provisions of  38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the Board will consider and apply the amended version of 38 U.S.C.A. § 1725, since the Veteran's hospitalization occurred on October 24, 2008, subsequent to the October 10, 2008 effective date of the amendments. 

The amended law expands the meaning of "emergency treatment" under section 1725 (f)(1) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility. 

See 38 U.S.C.A. § 1725 (West 2002) (emphasis added). 

The applicable VA regulation for the "prudent layperson standard" also provides further guidance as to what criteria are required to establish eligibility under 38 U.S.C.A. § 1725 for a nonservice-connected disorder.  See 38 C.F.R. § 17.1002(A)-(i) (2010).  Specifically, under 38 C.F.R. § 17.1002(a)-(i), the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

 (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 USC Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider. 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(i) (2011). 

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(i) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]. 

The U.S. Court of Appeals for Veterans Claims (Court) also recently held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency." That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009). 

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2011).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id. When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The basis of the denial in this case involve the following issues:  (1) whether the hospitalization at Northwest Texas Hospital from October 24, 2008 to October 25, 2008 was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.

Regarding the first issue for consideration above, there is both favorable and unfavorable evidence.  The Board notes that the evidence is medical in nature and there is no lay evidence to consider on file.  Cf. Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

As to the unfavorable evidence, there are the records showing that the PCI of LAD, CX that the Veteran underwent and was hospitalized for on October 24, 2008, was planned and scheduled.  In this regard, records on file from Amarillo Heart Group include an October 17, 2008 office visit record containing the recommendation that the Veteran undergo staged PCI of OM2, LCX and D1.  There is also an October 23, 2008 History and Physical record from Amarillo Heart Group showing that the Veteran was scheduled for PCI of CX on October 24, 2008, and that the risks, benefits and alternatives (emphasis added) of the procedure was discussed in detail with the Veteran.  Further, there is the PCTI intervention report from Amarillo Heart Group from Dr. Moreau dated October 24, 2008, noting that after obtaining the proper informed consent, the Veteran was brought to the cardiac catherization lab where he underwent PCI of LAD, CX on an elective basis.  

The favorable evidence includes a subsequent record from Dr. Moreau, dated in October 2009, explaining that the Veteran had been admitted to the Texas Healthcare System in Amarillo, Texas, on October 5, 2008 with an acute myocardial infarction, non-sustained ventricular tachycardia and complete heart block.  He went on to state that the Veteran returned to Northwest Texas Healthcare System on October 24, 2008 on an urgent basis for the staged stent placements.  Additional favorable evidence is the Notice of Disagreement signed by the reimbursement coordinator of Northwest Texas Hospital, a registered nurse, who said that after reviewing the Veteran's records, " a prudent lay person would reasonably view this visit [on October 24, 2008] for intervention of 90% stenosis in two areas of his heart as needed right away, and that a delay in treatment might be hazardous to his life or health."  

The Board assigns greater weight to the unfavorable evidence in this case.  In this regard, the hospital record from Dr. Moreau stating that the procedure was being performed on an elective basis is closer in time to the date of procedure (performed on the same date), than the subsequent statement from Dr. Moreau a year later stating that the procedure had been performed on an urgent basis.  Moreover, the elective nature of the procedure is consistent with the other medical records on file showing that the Veteran had been seen in consult for this recommended procedure at which time the risks, benefits and alternatives (emphasis added) were discussed.  Regarding the nurse's opinion on the notice of disagreement that " a prudent lay person would reasonably view this visit [on October 24, 2008] for intervention of 90% stenosis in two areas of his heart as needed right away, and that a delay in treatment might be hazardous to his life or health"; her use of the word "might" be hazardous to life or health in place of VA's definition using the word "would" be hazardous to life or health, does not rise to VA's definition of emergency treatment.  Moreover, the very fact that this procedure was planned goes against the argument that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the condition would have been hazardous to life or health.  

The second requirement under the new version of 38 U.S.C.A. § 1725 is that at the time of the hospitalization in question a VA facility was not "feasibly available" and an attempt to use a VA facility beforehand would not have been reasonable by a prudent layperson.  Under VA regulation, 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  In the present case, as the VAMC noted in the Statement of the Case, the care performed on October 24, 2008 was a nonemergent planned admission and VA services were available.  Moreover, it is evident that no attempt had been made beforehand to use VA services.  This is based on Dr. Moreau's October 2009 statement that the procedure was not pre-certed because Amarillo Heart Group had been led to believe that the Veteran was self pay.  Thus, under the circumstances of this case, the Board finds that an attempt on the Veteran's part to use VA facilities beforehand would not be unreasonable.  

Because the Veteran does not meet all of the requirements of  38 C.F.R. § 17.1002, reimbursement is prohibited.  The Board need not go into whether he meets any of the other criteria, as the failure to meet any of them precludes payment or reimbursement of unauthorized medical expenses.  See Melson, supra.  

Accordingly, as the preponderance of the evidence is against the appellant's unauthorized medical expenses claim for services rendered from October 24, 2008 to October 25, 2008, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided by Northwest Texas Hospital from October 24, 2008 to October 25, 2008, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


